IN THE SUPREME COURT OF THE STATE OF NEVADA


                 FUNKE F. AGBASI, M.D.;                                 No. 69685
                 OCCUPATIONAL HEALTH CENTERS
                 OF THE SOUTHWEST, P.A., D/B/A
                 CONCENTRA MEDICAL CENTERS,
                 Petitioners,
                 vs.                                                          FILED
                 THE EIGHTH JUDICIAL DISTRICT
                 COURT OF THE STATE OF NEVADA,
                                                                              MAR 1 8 2016
                 IN AND FOR THE COUNTY OF CLARK;                              TRACE K. LINDEMAN
                                                                           CLERK GE SUPREME COURT
                 AND THE HONORABLE JOANNA                                                        jr_
                                                                                  PUTY CLE RK
                 KISHNER, DISTRICT JUDGE,
                 Respondents,
                 and
                 WILLIAM JOHNSON; AND HEATHER
                 JOHNSON,
                 Real Parties in Interest.




                        ORDER DENYING PETITION FOR WRIT OF MANDAMUS
                             This original petition for a writ of mandamus challenges a
                 district court order granting leave to amend a complaint. Having
                 considered the petition and supporting documents, we are not persuaded
                 that the district court arbitrarily and capriciously abused its discretion in
                 granting leave to amend so as to warrant our extraordinary and
                 discretionary intervention. NRS 34.160; Int? Game Tech., Inc. v. Second
                 Judicial Dist. Court, 124 Nev. 193, 197, 179 P.3d 556, 558 (2008); Pan v.
                 Eighth Judicial Dist. Court, 120 Nev. 222, 228, 88 P.3d 840, 844 (2004);
                 Smith v. Eighth Judicial Dist. Court, 107 Nev. 674, 677, 679, 818 P.2d



SUPREME COURT
      OF
    NEVADA

(a) I947A 40jb
                                                                                            -   0$107C0
                849, 851, 853 (1991); Round Hill Gen. Imp. Dist. v. Newman, 97 Nev. 601,
                603-04, 637 P.2d 534, 536 (1981). Accordingly, we
                           ORDER the petition DENIED.



                                                                                      J.
                                                          Hardesty


                                                                                      J.
                                                           Saitta


                                                                                      J.




                cc: Hon. Joanna Kishner, District Judge
                     Alverson Taylor Mortensen & Sanders
                     Morris, Sullivan, Lemkul & Pitegoff
                     Callister & Associates
                     Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                     2
(0) 1947A